[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 06-10886                  NOVEMBER 7, 2006
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK


                    D. C. Docket No. 05-00039-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                      versus

WILLIE B. SHARP, JR.,

                                                         Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (November 7, 2006)

Before BIRCH, DUBINA and HILL, Circuit Judges

PER CURIAM:

      Thomas H. Ostrander, appointed counsel for Willie B. Sharp, Jr., in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sharp’s conviction and sentence

are AFFIRMED.




                                          2